Citation Nr: 1309798	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the lumbar segment of the spine, to include back pain.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for clarification as to whether the Veteran sought a Board hearing in January 2012.  He was later scheduled for a hearing at the RO in September 2012 but cancelled that hearing, via his representative, just prior to the hearing in that same month.  

In correspondence received in September 2012, the Veteran's representative requested a 60 day extension to submit a letter brief with additional medical evidence to the Board.  In January 2013, the Board notified the representative that his motion for an extension was granted, and that he had until March 11, 2013, to submit additional materials.  No response was received. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, which he contends first manifested in service, after a physical altercation with two servicemembers.  He has submitted evidence of the altercation, in the form of an Article 15 proceeding record.  The Veteran's service treatment records are negative for treatment of any disorder after the altercation; however, the Veteran is competent to speak to symptoms he experienced in service.  He has specifically stated that he hurt his back during this fight, and that he has had pain in his lower back since that time.

The record does not contain evidence of a current back disability.  However, it does include several records from the Miami VA Medical Center (VAMC) indicating treatment for complaints of back pain in October 2007.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  

In a July 2010 statement, however, the Veteran reported currently seeing a chiropractor at the Miami VAMC for "a Lumbar abnormality in my lower back and continuous lower back pain."  He also noted physical therapy, physical examinations, and hospital visits for a back disability.  Any additional VA treatment records would certainly be relevant, in terms of confirming a current low back diagnosis and may provide information as to etiology; therefore, they must be requested prior to a Board adjudication on this claim.  38 C.F.R. § 3.159(c) (2012).

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

While there is no evidence of a current disability as of yet, the evidence does establish an event in service, and the Veteran has credibly stated that he has had back pain since that time.  Therefore, if on remand a diagnosis of a back disability (other than chronic back pain) is confirmed, an examination should be provided in order to ascertain the nature and etiology of that diagnosed disability.  To be clear, if a diagnosis is not confirmed, no examination is required. 





While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran since October 2007 from the VAMC in Miami, Florida, and associated outpatient clinics.  All records must be added to the claims file or to Virtual VA.  If no additional records are available, this fact must be documented.

2.  If, and only if, a diagnosis of a back disability (other than chronic pain) is confirmed by the records obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed back disability.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's back disability  is medically related to his service.  The whole file must be reviewed; however, attention is invited to the Veteran's credible statements of getting into a physical altercation with two other soldiers in January 1979, and the Article 15 proceeding record documenting the event.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must state the underlying reasons for the opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the Veteran's claim.  The Veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


